177 S.W.3d 844 (2005)
John HALE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85362.
Missouri Court of Appeals, Eastern District, Division Two.
October 18, 2005.
Motion for Rehearing and/or Transfer Denied November 29, 2005.
Timothy Joseph Forneris, Office of Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 29, 2005.

ORDER
PER CURIAM.
John Hale (Hale) appeals the trial court's judgment, which denied Hale's Rule 29.15 post-conviction motion to vacate, set aside, or correct the sentence and judgment and request for an evidentiary hearing. The trial court properly found that Hale was not entitled to relief under Rule 29.15. We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. Thus, no jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the *845 reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b)(2).